Citation Nr: 1002736	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to July 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral ankle 
disabilities.  

Although the Veteran also appealed the issues of service 
connection for gastroenteritis, flat feet and acne, she 
subsequently withdrew the appeals with respect to these 
claims.  Accordingly, this decision is limited to the issues 
set forth on the preceding page.


FINDINGS OF FACT

1.  The Veteran's in-service complaints pertaining to her 
ankles were acute and transitory and resolved without 
residual disability.  

2.  The competent medical evidence of record fails to 
establish that the Veteran has a left ankle disability that 
is related to service.

3.  The competent medical evidence of record fails to 
establish that the Veteran has a right ankle disability that 
is related to service.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a March 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case was last 
readjudicated in September 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, the reports of 
Department of Veterans Affairs (VA) examinations, and the 
Veteran's testimony at a hearing.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
evidence.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The evidence supporting the Veteran's claim includes the 
service treatment records and some of the post-service 
medical evidence of record.  The service treatment records 
disclose that the Veteran was seen in June 2003 and reported 
she had twisted her left ankle 48 hours earlier.  She stated 
she was running when she tripped and fell down.  She claims 
she felt sore when she walked.  She related a history of 
ankle twisting.  Following an examination, the assessment was 
left ankle injury.  The Veteran was treated with taping and a 
wrap.  In September 2003, she described twisting her right 
ankle while on a march.  The assessment was grade II right 
ankle sprain.  When seen for follow-up one week later, the 
Veteran asserted her right ankle was getting better.  Slight 
bruising and swelling were noted.  

The Veteran was examined by the VA in May 2006.  She reported 
she twisted her ankles a lot.  She was also seen in a VA 
outpatient treatment clinic later in May 2006.  She 
complained of recurrent ankle sprains.  The assessment was 
lateral ankle/subtalar joint instability, bilateral.  It was 
noted in July 2006 that she had grossly unstable ankles and a 
history of recurrent strains.  She was issued bilateral ankle 
braces. 

The evidence against the Veteran's claim includes the service 
treatment records 
and the conclusion following a VA examination in January 
2009.  The Board acknowledges that the Veteran was treated 
for bilateral ankle complaints during service.  The fact 
remains, however, that she was seen on only one occasion for 
the left ankle, and several times, all within a one week 
period, for the right ankle.  There are no other entries in 
the service treatment records reflecting complaints 
concerning either ankle.  

X-rays of the ankles during the May 2006 disclosed no acute 
abnormalities.  

When examined by the VA in January 2009, the examiner 
reviewed the claims folder.  She noted that the first 
indication of ankle problems after service was in May 2006.  
An examination revealed no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  It 
was indicated that the Veteran reported pain on repeated use 
and pain during flare-ups.  The examiner observed that the 
Veteran had isolated injuries to each ankle during service, 
but there was no evidence of a chronic ankle condition.  She 
opined that it was more likely that the Veteran's current 
ankle pain was related to her chronic pes planus and recent 
weight gain than to the limited injuries in service.  

The Board acknowledges the Veteran's assertions that her 
bilateral ankle disability is the result of her military 
service, and that she is competent to give evidence about 
what she experienced in service.  She is not, however, 
competent to diagnosis an ankle disability or render an 
opinion as to the cause or etiology of an ankle condition as 
such matter requires medical expertise which she is not shown 
to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect 
to any possible connection between the Veteran's current 
bilateral ankle complaints and her military service, the 
Board must rely on the relevant medical evidence to make a 
determination.  The only competent medical opinion found no 
such relationship.  

The Board acknowledges that the Veteran is competent to 
report the onset of symptoms in service and their continuity 
since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-6 (Fed. 
Cir. 2006).  However, a chronic ankle condition was not shown 
in service, and due to the nature of the condition, medical 
evidence of a nexus is still required.  See Clyburn, 12 Vet. 
App. at 301-302 (1999) ("Although the veteran is competent 
to testify to the pain he has experienced since his tour in 
the Persian Gulf, he is not competent to testify to the fact 
that what he experienced in service and since service is the 
same condition he is currently diagnosed with.").  The fact 
remains that the only competent medical opinion of record 
failed to relate any current ankle disability to service; 
rather, the current complaints were related to nonservice 
connected causes.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for left ankle or right ankle 
disabilities.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


